            Case 1:21-cv-03240-AJN Document 4 Filed 07/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


   IVY CHENG,
                                                    Civil Action No. 1:21-cv-03240-AJN
                       Plaintiff,

       v.


   CANTEL MEDICAL CORP., CHARLES
   M. DIKER, GEORGE L. FOTIADES,
   ALAN R. BATKIN, ANN E. BERMAN,
   MARK N. DIKER, ANTHONY B.
   EVNIN, LAURA FORESE, RONNIE
   MYERS, PETER PRONOVOST, and
   KAREN N. PRANGE,


                       Defendants.


                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Ivy

Cheng hereby voluntarily dismisses her claims in the above-captioned action (the “Action”).

Defendants have filed neither an answer nor a motion for summary judgment in the Action.



Dated: July 2, 2021                                      Respectfully submitted,

                                                         By: /s/ Joshua M. Lifshitz
                                                         Joshua M. Lifshitz
                                                         Email: jml@jlclasslaw.com
                                                         LIFSHITZ LAW FIRM, P.C.
                                                         1190 Broadway
                                                         Hewlett, New York 11557
                                                         Telephone: (516) 493-9780
                                                         Facsimile: (516) 280-7376

                                                         Attorneys for Plaintiff
